USDC IN/ND case 1:21-cv-00211-HAB-SLC document 3 filed 06/03/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

CLARENCE JOHNSON,                              )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )       Cause No. 1:21-CV-211
                                               )
JOE BIDEN, et al.,                             )
                                               )
       Defendants.                             )

                                     OPINION AND ORDER

       Plaintiff Clarence Johnson has filed a Civil Complaint (ECF No. 1) and a Motion to

Proceed in Forma Pauperis (ECF No. 2).

A.     IFP Status

       Because it appears that Plaintiff qualifies to proceed without the pre-payment of filing fees,

his Motion to Proceed in Forma Pauperis is GRANTED. While in forma pauperis status allows a

plaintiff to proceed without pre-payment of the filing fee, Plaintiff remains liable for the full fees.

See Robbins v. Switzer, 104 F.3d 895, 898 (7th Cir. 1997) (in forma pauperis litigants remain liable

for the filing fee; “all [28 U.S.C.] § 1915(a) does for any litigant is excuse the pre-payment of

fees”). The Court does not have the authority to waive the filing fee, and it remains due despite

Plaintiff’s in forma pauperis status. Fiorito v. Samuels, 2016 WL 3636968, at *5 (C.D. Ill. June

30, 2016) (“[c]ourt does not have the authority to waive a filing fee”); McDaniel v. Meisner, 2015

WL 4773135, at *12 (E.D. Wis. Aug. 12, 2015) (same). No payment is due currently; however,

the full filing fee balance remains owing.
USDC IN/ND case 1:21-cv-00211-HAB-SLC document 3 filed 06/03/21 page 2 of 3


B.     Screening

       District courts have an obligation under 28 U.S.C. § 1915(e)(2)(B) to screen complaints

before service on the defendant and must dismiss the complaint if it is frivolous or malicious, fails

to state a claim for relief, or seeks monetary relief against a defendant who is immune from such

relief. Dismissal under the in forma pauperis statute is an exercise of the court’s discretion. Denton

v. Hernandez, 504 U.S. 25, 34 (1992). In determining whether the complaint states a claim, the

court applies the same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Lagerstrom v. Kingston, 463 F.3d 621, 624 (7th Cir. 2006). To

survive dismissal under federal pleading standards,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim to relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, a “plaintiff must do better than putting a few

words on paper that, in the hands of an imaginative reader, might suggest that something has

happened to [him] that might be redressed by the law.” Swanson v. Citibank, N.A., 614 F.3d 400,

403 (7th Cir. 2010) (emphasis in original).

       Plaintiff states no facts whatsoever in his Complaint form. Instead, Plaintiff re-lists the

Defendants, includes legal-ish words like “default judgment” and “corruption,” and lists contact

information for an FBI agent and the Cochran Law Firm. It should go without saying that Plaintiff

has failed to meet even the low burden imposed by Rule 12(b)(6).

       This leaves the question of whether Plaintiff should be given the right to replead. See

Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1022 (7th Cir. 2013) (“Without at least an

opportunity to amend or to respond to an order to show cause, an [in forma pauperis] applicant’s

case could be tossed out of court without giving the applicant any timely notice or opportunity to

                                                  2
USDC IN/ND case 1:21-cv-00211-HAB-SLC document 3 filed 06/03/21 page 3 of 3


be heard to clarify, contest, or simply request leave to amend.”). While the Court is generally

inclined to give pro se plaintiffs considerable leeway, and nearly always grants at least one

opportunity to amend, the Court sees no reason to do so here. Plaintiff seeks to sue a who’s who

list of individuals, none of whom the Court has personal jurisdiction over. This list includes current

and former presidents Biden, Trump, and Obama, Dr. Anthony Faucci, the Centers for Disease

Control, the American Medical Association, the Queen of England, the United Nations, and

COVID-19. In a cliffhanger, the Plaintiff has inserted an “et al.” at the end of his list of Defendants,

indicating that even more prominent individuals and diseases may have caused his unexplained

damages. But whatever those damages may be, the Court can conceive of no circumstances under

which it could adjudicate a dispute between a Chicago resident (that’s right, Plaintiff doesn’t even

reside in the Northern District of Indiana) and heads of state, federal entities, and microorganisms.

Accordingly, there is no reason to permit any further filings, and the Complaint will be dismissed

with prejudice.

C.      Conclusion

        For the foregoing reasons, Plaintiff’s Motion to Proceed in Forma Pauperis (ECF No. 2)

is GRANTED. Plaintiff’s Civil Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE.

         SO ORDERED on June 3, 2021.


                                                  s/ Holly A. Brady
                                                 JUDGE HOLLY A. BRADY
                                                 UNITED STATES DISTRICT COURT




                                                   3
